Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Scott on 3/25/21.
The application has been amended as follows: 
Paragraph [0071] of the specification as originally filed is amended as indicated below.
[0071] The program development support unit 11 extracts a vertical connection line from the stored ladder diagram program (step S303). The program development support unit 11 extracts coordinates associated with the extracted vertical connection line (step S304). Note that the order of extraction of the circuit elements and extraction of the vertical connection line are not limited to this order.


The following is an examiner’s statement of reasons for allowance:
The closest prior art (e.g. US 10,719,643 to Horikawa) discloses or suggests:
a memory storing a ladder diagram editing program and an edited ladder diagram program (see e.g. Fig. 1, “Storage” 40); and 
an arithmetic unit configured to execute the ladder diagram editing program to edit the ladder diagram program, and store the ladder diagram program in the memory (see e.g. Fig. 1 “Controller” 30), wherein 

allocating two-dimensional coordinates to a ladder diagram expressed by the ladder diagram program (col. 6, lines 9-19 “generates coordinate information … by which a location of each circuit element in the ladder program can be identified”), 
detecting vertical connection lines, two-dimensional coordinates of the vertical connection lines, circuit elements, two-dimensional coordinates of the circuit elements, and types of the circuit elements included in the ladder diagram (col. 6, lines 9-19 “uses the coordinate information to identify the location of each circuit element and a drawing position of the connection line”, col. 11, lines 44-55 “information on the circuit element type”); and 
storing the circuit elements, the detected vertical connection lines, the two- dimensional coordinates of the circuit elements, and the two-dimensional coordinates of the detected vertical connection lines in the memory in association with each other (col. 6, lines 9-19 “stores data of the coordinate information … in the storage 40”).

The closest prior art does not fairly disclose or suggest:
detecting vertical connection lines, two-dimensional coordinates of the vertical connection lines, circuit elements, two-dimensional coordinates of the circuit elements, and types of the circuit elements included in the ladder diagram by, for each vertical connection line:
detecting horizontal connection lines between a minimum Y-coordinate and maximum Y-coordinate of the vertical connection line; and
for each of the detected horizontal connection lines, incrementing an X-coordinate to detect the circuit elements located on the horizontal connection line.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199